I concur. I think the fair and necessary import of the decisions of this court in Cudahy Packing Co. v. IndustrialComm., 60 Utah 161, 207 P. 148, 28 A.L.R. 1394, affirmed inCudahy Packing Co. v. Parramore, 263 U.S. 418, 44 S. Ct. 153,68 L. Ed. 366, 30 A.L.R. 532; and Bountiful Brick Co. v.Industrial Comm., 68 Utah 600, 251 P. 555, affirmed by United States Supreme Court in Bountiful Brick Co. v. Giles,276 U.S. 154, 48 S. Ct. 221, 72 L. Ed. 507, 66 A.L.R. 1402, is that when an employee following a reasonably practicable route from his home to his work is injured while so on his way, and not while on any diversion therefrom, or while attending to any personal business, he is injured in the course of his employment and eligible for compensation. If such is not to be the rule, the cited cases went beyond the statute and should be restricted. The instant case falls within the rule of those cases. I therefore concur. *Page 73